Citation Nr: 1430508	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.
 
5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a dental disability due to trauma, for compensation and treatment purposes.
 
8.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).
 
9.  Entitlement to service connection for a psychiatric disability.
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003 and from June 2006 to October 2007, including service Iraq, for which he received a Purple Heart Medal and Combat Action Badge.  The record shows that the Veteran had National Guard service from February 2001 to May 2006 and was ordered to active duty in support of Operation Iraqi Freedom.

The matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of these matters is with the RO in Jackson, Mississippi.

In May 2013, the Board remanded these matters for the RO to schedule the Veteran for a hearing before the Board.  The Veteran was advised in a January 2014 letter that he was scheduled for a Travel Board hearing in March 2014.  However, the Veteran did not appear and has not shown good cause as to why he was absent. Therefore, the request for hearing is considered withdrawn.  38 C.F.R. § 20.700 (2013).

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board required to consider a claim under all applicable provisions of law and regulation whether or not claimant specifically raises applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The issue of entitlement to service connection for a back disability, a right shoulder disability, bilateral hearing loss, a bilateral knee disability, a sinus disability,  a dental disability due to trauma, residuals of a traumatic brain injury, and a psychiatric disability, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran reported ringing in the ears after sustaining an IED explosion in service and has provided credible statements regarding the continuation of tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110 , 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).

With respect to combat Veterans, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the Veteran.  Service connection of the injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat Veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish a claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

The Veteran's in-service noise exposure is conceded because of the circumstances of his duty as an infantryman and his receipt of the Purple Heart Medal and Combat Action Badge.  A July 2007 service treatment record documents that the Veteran sustained a head injury as a result of an IED explosion and that the Veteran reported ringing in his ears.  The Veteran contends that he has had tinnitus since service.  The Veteran is competent to provide lay evidence of his symptoms, to include his reported onset and continuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are credible.

Based on the Veteran's military occupational history, his history of serving during a combat operation, the documented IED explosion for which he received medical treatment and reported ringing in his ears, and the subjective nature of tinnitus, the Board finds his statements regarding the onset of tinnitus during service and continuation of tinnitus after service to be credible.  Therefore, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes that in April 2012 and in March 2013 the Veteran was scheduled for VA examinations.  However, he did not appear.  Neither letter sent to the Veteran notifying him of the date and time of the scheduled VA examinations is associated with the claims file.  In addition, it appears that the address for the Veteran on file at the VA Medical Center (VAMC) is different from the most current address of record.  Based on the foregoing, the Board finds that another attempt should be made to schedule the Veteran for necessary VA examinations to assess the nature and etiology of his claimed disabilities.  In conjunction with this finding, the AOJ must make all reasonable attempts to contact the Veteran to verify or determine his current mailing address.

Prior to scheduling the Veteran for VA examinations, the AOJ should ensure that all service medical records are associated with the claims file.  The claims file shows that he entered the National Guard in February 2001 and was called to active duty in May 2006.   Service medical records from the Veteran's National Guard service and from his first period of active service in 2003 are not associated with the claims file.  In addition, while some records contemporaneous to the Veteran's treatment after suffering an IED explosion in July 2007 are associated with the claims file, it appears that they may be incomplete.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining all outstanding service treatment records from the Veteran's service in the National Guard and for both of the Veteran's periods of active service, to include all records of medical treatment and hospitalization in July 2007 and dental records.  

The Veteran contends that he has a dental disability as a result of exposure to contaminated water while serving in Germany following the conclusion of World War II. In its decision, the RO adjudicated the claim as one for a dental disability for purposes of compensation. As noted, the Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 305 -06 (1993). Indeed, the Veteran has contended that the exposure to contaminated water was the equivalent of dental trauma. The Board notes that as to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b) . The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c) .

The regulation relating to service connection for dental conditions for treatment purposes was amended, effective February 29, 2012, to clarify existing regulatory provisions and to clarify the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended regulation clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2012).   The RO explicitly adjudicated, and denied, the claim for service connection for a dental disability for purposes of compensation and treatment purposes, but did not refer the claim for service connection for a dental disability for VA outpatient treatment purposes.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim for claims for service connection for dental disability for treatment purposes is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Then, determine the Veteran's current mailing address and which VAMC has jurisdiction of the request for VA examination before scheduling the Veteran for any examinations. 

3.  Issue to the Veteran a notice letter pertaining to the claim for service connection for a dental disability, to include entitlement to dental treatment.  The letter should request the Veteran to identify all sources of dental treatment since release from active duty, and to furnish authorization for VA to obtain all outstanding dental records.

4.  Request from the appropriate repository a search for all service medical records pertaining to the Veteran during service in the National Guard and from his first period of active service in 2003, and all outstanding medical and in-patient hospital treatment records from his second period of service from June 2006 to October 2007, specifically to include those related to the IED explosion in July 2007.  Any and all records obtained should be associated with the claims file.  If there are no records, the AOJ should specifically make that finding and the documentation used in making that decision should be included in the record.

5.  After completing the above, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any back, right shoulder, and bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Diagnose all back, right shoulder, and bilateral knee disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any back, right shoulder, or bilateral knee disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

5.  After completing the above, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any sinus disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Diagnose any sinus disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any sinus disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

7.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Opine whether the Veteran's bilateral hearing loss clearly and unmistakably existed prior to entry into active service in either May 2003 (first period of active service) or June 2006 (second period of active service).  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to either period of active service.

(b) If the examiner determines that the Veteran's bilateral  hearing loss disability clearly and unmistakably existed prior to entry into either period of active service, the examiner should state whether there is clear and unmistakable evidence that the preexisting bilateral hearing loss disability did not increase in severity during service.  The examiner should specifically discuss any changes in puretone thresholds during service.

(c) If a preexisting bilateral hearing loss disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease?  The examiner should discuss any frequency shifts noted at separation from service, to include a comparison with those from the Veteran's entrance examinations. 

(d) If the Veteran's bilateral hearing loss disability did not clearly and unmistakably exist prior to service, is at least as likely as not (50 percent or greater probability) that it had its onset during service, or is it related to any event of service, to include the IED explosion in July 2007?  

8.  Schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of the in-service head injury as documented in July 2007 service medical records after an IED explosion.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury in July 2007. The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed or claimed impairment is related to the in-service head injury.

9.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis pursuant to DSM-IV.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 

(c) If a diagnosis of PTSD is appropriate, is it at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity during the Veteran's service? 

(d) With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

10.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any current dental disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiners must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current dental disability is related to trauma sustained during  the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

11.  Refer the claim for service connection for a dental disability for dental treatment purposes to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

12.  Then, readjudicate each of the issues remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


